Citation Nr: 1216948	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to an increased rating for keloids of the chest, right shoulder, and back, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to June 1968.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (brokered from the RO in Winston-Salem, North Carolina).  Jurisdiction of the case is with the Winston-Salem RO.

In a March 2012 brief, the issues of entitlement to service connection for posttraumatic stress disorder and pes planus were raised.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the claims on appeal can be properly adjudicated.  

With regard to the Veteran's claim for Parkinson's disease, the Board notes that in the May 2007 rating decision on appeal, the RO denied both an increased rating for the Veteran's skin disability, and service connection for Parkinson's disease.  In June 2007, the Veteran expressed his disagreement with the May 2007 rating decision as a whole.  In subsequent correspondence of July 2007, January 2008, and March 2012, he continued to present argument regarding his claim for Parkinson's disease.  The RO has yet to issue a Statement of the Case (SOC) for this claim.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the Veteran's skin disability, a remand is required in order to obtain outstanding private medical records, and to afford the Veteran a current VA examination.  In a July 2007 letter, the Veteran indicated that he has received treatment for his skin disability at VA facilities in Richmond, Virginia and Fayetteville, North Carolina, as well as at Wilson Hospital and a hospital in  Goldsboro, North Carolina.  While records have been obtained from the VA facilities and Wilson Medical Center, no attempt has been made to obtain the records from the Goldsboro facility.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  VA must attempt to obtain these records.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  While the claims file, including the Veteran's Virtual VA file, currently includes treatment records dated to March 2009 from the Fayetteville VA Medical Center (VAMC), and September 2007 from the Richmond VAMC, more recent treatment records may now be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  As such, the RO should obtain any updated records of VA treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

In addition, the Board notes that the Veteran's skin disability was last evaluated on VA examination in 2008.  Parenthetically, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in August 2006.  As such, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable unless consideration of the new criteria is requested.

The Veteran's representative argues that a current examination is needed to properly rate the disability.  Additionally, in his June 2008 VA Form 9, the Veteran argued that a larger percentage of his body surface is affected by the skin disability than was assessed at the examination.  The Veteran specifically argued that since the applicable rating criteria are based on the percentage of area affected, the examiner should have assessed the Veteran's whole body, including his groin, where the keloids are also present.  A review of the March 2008 examination report confirms that only the Veteran's chest, shoulders, and back were examined.  

In light of the foregoing, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Additionally, the examiner should opine on whether the keloids on other areas of the Veteran's body, including his groin, are related to those on his chest, shoulder, and back, for which he has specifically awarded service connection due to exposure to mortar rounds. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should issue an SOC with respect to the issue of entitlement to service connection Parkinson's disease.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues. The claims file should be returned to the Board for further appellate consideration only if the appellant files a timely substantive appeal.

2.  Contact the Veteran and request that he provide authorization forms necessary to allow the RO/AMC to obtain his private treatment records from the hospital in Goldsboro, North Carolina.  Thereafter, the RO/AMC should attempt to obtain those records.  Do not associate duplicate records with the file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2011) must be ensured.

3.  The RO/AMC should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Fayetteville VAMC (dated since March 2009), and from the Richmond VAMC (dated since September 2007).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The Veteran should be afforded a VA skin examination.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  The examiner must specify in the report that the claims file and all appropriate records have been reviewed.  In accordance with the applicable worksheets for rating skin disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

Additionally, the examiner should specifically opine on whether the keloids on other areas of the Veteran's body, including his groin, are related to those on his chest, shoulder, and back. 

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Thereafter, the RO should readjudicate the claim. If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



